9/9/21, 1:49 PMCase   6:21-cv-00357-JCB Document          Exhibit A
                                                       1-2 Filed 09/10/21 Page 1 of 12 PageID #: 6
                                         beta.co.gregg.tx.us/OdysseyPA/CaseDetail.aspx?CaseID=1661110

  Skip to Main Content Logout My Account Search Menu New Search Refine Search Back
                                                                                                                                                                                                                                                                            Civil Action No. 6:21-cv-00357
                                                                                                                                                                                                                                                                                          Location : All Courts Help

                                                         R                                                                                                                     A




                                                           e
                                                                       g
                                                                                   i
                                                                                       s
                                                                                                   t
                                                                                                               e
                                                                                                                           r
                                                                                                                                           o
                                                                                                                                                           f
                                                                                                                                                                                                   c
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                       s
                                                          C                                N . 2021-1379-CCL2




                                                               a
                                                                           s
                                                                               e
                                                                                                       o
 CITY OF GLADEWATER VS UNION PACIFIC RALROAD COMPANY                                                                                               §                                                                                                                Case Type:      Condemnation
                                                                                                                                                   §                                                                                                                Date Filed:     08/10/2021
                                                                                                                                                   §                                                                                                                  Location:     County Court at Law 2
                                                                                                                                                   §                                                                                                            Judicial Officer:   Dulweber, Vincent, DC
                                                                                                                                                   §
                                                                                                                                                   §


                                                                                           P                                       I




                                                                                                   a
                                                                                                           r
                                                                                                                   t
                                                                                                                       y
                                                                                                                                       n
                                                                                                                                               f
                                                                                                                                                       o
                                                                                                                                                               r
                                                                                                                                                                       m
                                                                                                                                                                                   a
                                                                                                                                                                                           t
                                                                                                                                                                                               i
                                                                                                                                                                                                   o
                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                                         Lead Attorneys
 Defendant     UNION PACIFIC RAILROAD COMPANY


 Plaintiff     City of Gladewater                                                                                                                                                                                                                                                        RONALD D. STUTES
                                                                                                                                                                                                                                                                                          Retained
                                                                                                                                                                                                                                                                                         903-597-8311(W)


                                                             E     v
                                                                                                                   O                                                                                                   C
                                                                           e
                                                                               n
                                                                                       t
                                                                                               s
                                                                                                       &
                                                                                                                               r
                                                                                                                                   d
                                                                                                                                           e
                                                                                                                                                   r
                                                                                                                                                           s
                                                                                                                                                                       o
                                                                                                                                                                               f
                                                                                                                                                                                           t
                                                                                                                                                                                               h
                                                                                                                                                                                                           e
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                       u
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                   t
            OTHER EVENTS AND HEARINGS
 08/10/2021 Petition (OCA)
 08/10/2021 Docket Sheet
 08/10/2021 Citation By Certified Mail
               Union Pacific Railroad Company                                                      Served                                                                                                                                                  08/13/2021
                                                                                                   Response Due                                                                                                                                            09/06/2021
                                                                                                   Returned                                                                                                                                                08/16/2021
 08/16/2021 Citation Return Certified Mail


                                                                               F                                                               I
                                                                                       i
                                                                                           n
                                                                                                   a
                                                                                                           n
                                                                                                                   c
                                                                                                                           i
                                                                                                                               a
                                                                                                                                   l
                                                                                                                                                   n
                                                                                                                                                           f
                                                                                                                                                                   o
                                                                                                                                                                           r
                                                                                                                                                                                       m
                                                                                                                                                                                               a
                                                                                                                                                                                                       t
                                                                                                                                                                                                               i
                                                                                                                                                                                                                   o
                                                                                                                                                                                                                       n
             Plaintiff City of Gladewater
             Total Financial Assessment                                                                                                                                                                                                                                                                        350.00
             Total Payments and Credits                                                                                                                                                                                                                                                                        350.00
             Balance Due as of 09/09/2021                                                                                                                                                                                                                                                                        0.00

 08/10/2021 Transaction Assessment                                                                                                                                                                                                                                                                             350.00
 08/10/2021 e-Filing                    Receipt # 004232-2021-DC                                                                                                                                                                                       City of Gladewater                                    (350.00)




beta.co.gregg.tx.us/OdysseyPA/CaseDetail.aspx?CaseID=1661110                                                                                                                                                                                                                                                       1/1
       Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 2 of 12 PageID #: 7
                             *** CITATION BY MAIL ***  Civil Action No. 6:21-cv-00357
                         T HE   STATE       OF   TEXAS

TO:   UNION PACIFIC RAILROAD COMPANY
      CT CORPORATION SYSTEM
      350 N ST PAUL STREET
      DALLAS TX 75201


      Defendant in the hereinafter styled and numbered cause: 2021-1379-CCL2

     You are hereby commanded to appear before the County Court at Law 2 of
Gregg County, Texas, to be held at the courthouse of said County in the City
of Longview, Gregg County, Texas, by filing a written answer to the Petition
of Plaintiff at or before 10 o'clock a.m. of the Monday next after the
expiration of 20 days after the date of service hereof, a copy of which
accompanies this Citation, in Cause Number: 2021-1379-CCL2, styled

Condemnation
                                             Attorney for Plaintiff:
 CITY OF GLADEWATER VS UNION PACIFIC         RONALD D. STUTES
           RALROAD COMPANY                   110 N COLLEGE STE 500
                                             TYLER TX 75702
                                             903-597-8311

                                             Attorney for Defendant


Filed in said court 10th day of August, 2021.

     Issued and given under my hand and seal of said Court at office, this the
10th day of August, 2021.

                                       Trey Hattaway
                                       District Clerk of
                                       Gregg County, Texas
                                       Gregg County Courthouse
                                       P. 0. Box 711
                                       Longview, Texas 75606

                                                  Signed: 8/10/2021 3:19:53 PM




                                       By   Delo bi..e                           Deputy.


                              NOTICE TO DEFENDANT
     You have been sued.  You may employ an attorney.   If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00
a.m. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default Judgment may be taken against
you. In addition to filing a written answer with the clerk you may be required
to make initial disclosures to the other parties of this suit. These
disclosures generally must be made no later than 30 days after you file your
answer with the clerk. Find out more at TexasLawHelp.org.
       Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 3 of 12 PageID #: 8
                          Officer's Return by Mailing     Civil Action No. 6:21-cv-00357
Came to hand on the on this the 10th day of August, 2021, and executed by
mailing certified mail restricted delivery a true copy of the citation
together with a copy of Plaintiff's petition at the following address:

                                         Name & Address of Defendant
                                            UNION PACIFIC RAILROAD COMPANY
                                            CT CORPORATION SYSTEM
                                         :*350,N ST PAUL STREET
                                          _ DALLAS TX 75201

***************************************************
                 Attach                   *   Date Signed:
              Return Receipt(s)           *   Signed by:
                  With                    *   as evidenced by the signed return receipt
                                          *   attached hereto and incorporated in
        Addressee's Signature             *   the return
                                                    Not executed as to defendant
                                         *    for-the-foltowing-reason:---
                                         *    Circle one
                                         *    Unclaimed
                                         *    Refused
                                         *    Return to Sender
                                         *    Moved, left no forwarding address
                                         *    Unable to Forward
                                         *    Other
                                         •     TO CERTIFY WHICH WITNESS MY HAND
                                         •     OFFICIALLY.
                                         •     Trey Hattaway, District Clerk
                                         •     By                               Deputy
************************************
                                               Fee.for serving Citation $60.00
                            C ITATION -BY                MAILING
         File No. 2021-1379-CCL2                 Issued this 10th day of August, 2021.
      In the County Court at Law 2                           Trey Hattaway
                   Of                                      District Clerk of
           Gregg County, Texas                                Gregg County
                                                              Signed: 8/10/2021 3:19:56 PM
  CITY OF GLADEWATER VS UNION PACIFIC
            RALROAD COMPANY
                                                 By                        k.,1-1A-tAtm      Deputy
                                                           Returned and Filei&-/
                                                  This        day of            ,
                                                             Trey Hattaway
                                                             District Clerk

                                                 By                                          Deputy
Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 4 of 12 PageID #: 9
                                                                           Civil Action No.Electronically
                                                                                            6:21-cv-00357 Submitted
                                                                                                8/10/2021 2:59 PM
                                                                                        Gregg County District Clerk
                                                                                         By: Debbie Kinney ,deputy


                                           2021-1379-CCL2
                                      NO.


 CITY OF GLADEWATER,                                         IN THE DISTRICT COURT
                •                        Plaintiff
                                                           COUNTY COURT at LAW 2
 V.                                                                JUDICIAL DISTRICT

 UNION PACIFIC RAILROAD COMPANY,
                            Defendant.                       GREGG COUNTY,TEXAS


             PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW,the City of Gladewater,Plaintiff("Gladewater"), and files this its Original

Petition for Condemnation against Defendant Union Pacific Railroad Company ("Defendant"),

and would show the Court as follows: .

                                               I.

                               DISCOVERY CONTROL PLAN

       1.     Discovery is intended to be conducted under Level 2 ofRule 190 ofthe Texas Rules

ofCivil Procedure,ifthis administrative condemnation proceeding becomes a civil cause ofaction.



                                         PLAINTIFF

       2.     Plaintiff City of Gladewater is a Texas home-rule municipality.

       3.     Gladewater has the power, pursuant to Section 251.001 of the Texas Local

Government Code and Article II, Section 8, of the Charter of the City of Gladewater, to exercise

the power of eminent domain.




PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 1
Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 5 of 12 PageID #: 10
                                                                                 Civil Action No. 6:21-cv-00357




                       LAND TO BE CONDEMNED AND USE OF LAND

          4.     Gladewater has determined that it is in the public interest to acquire nine tracts of

 property within the City that it currently leases from Defendant. The tracts are intended be used as

 they are under the current lease: as a public park, for parking, and for restroom facilities.

          5.     The tracts are described in the attached Appendix A.

                                                     IV.

                                         OWNER OF LAND

          6.     There is one owner of the Land in the Real Property Records of Gregg County,

 Texas.

          7.     The name of the owner is the Union Pacific Railroad Company. The Union Pacific

 Railroad may be served by serving its resident agent for service of process: CT Corporation

 System, 350 N. St. Paul Street, Dallas, Texas 75201.

                                                     V.

                                     LIENHOLDERS ON LAND

          8.     After diligent review of the Real Property Records of Gregg County, Texas,

 Gladewater did not find any lienholders on the land.

          9.     Gladewater reserves the right to amend the Petition in order to add any lienholders

 that are discovered after filing of the petition.

                                                     VI.

                                        UNABLE TO AGREE

          10.    On October 27,2020, the City of Gladewater made a bona fide offer to acquire the

 property involved herein. The Defendant rejected the City's offer. On July 23, 2021, Gladewater




 PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 2
Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 6 of 12 PageID #: 11
                                                                                Civil Action No. 6:21-cv-00357




 made a final offer to acquire the property involved herein. The Defendant rejected that offer.

 Gladewater and the Defendant are unable to agree on the proper compensation for the property to

 be taken. Therefore, it became necessary to file this condemnation proceeding.

         1 1.    Gladewater has provided the Defendant with a copy ofthe Texas Landowner's Bill

 of Rights as required by Chapter 402 of the Texas Government Code and Chapter 21 of the Texas

 Property Code.

                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Gladewater requests that three

 disinterested freeholders ofGregg County,Texas, be appointed as special commissioners,to assess

 damages and file their decision as provided by law to the end that Gladewater may have a final

judgment or decree of condemnation vesting in the City of Gladewater fee title to the above-

 described land, a writ of possession, costs of suit, and such other and further reliefto which it may

 be justly entitled.

                                                   Respectfully submitted,



                                                     Ronald D. Stutes
                                                   Ronald D. Stutes
                                                   State Bar Number 19452600
                                                   rstutes@wilsonlawfirm.com

                                                   Wilson, Robertson & Cornelius, PC
                                                   909 ESE Loop 323, Suite 400
                                                   Tyler, Texas 75701
                                                   903-509-5000
                                                   Fax 903-509-5094

                                                   Attorneys for Plaintiff City of Gladewater




 PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 3
Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 7 of 12 PageID #: 12
                                                           Civil Action No. 6:21-cv-00357




                             APPENDIX
                                A




 PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 4
                               Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 8 of 12 PageID #: 13
                                                                                                       Civil Action No. 6:21-cv-00357




                                                             est"
                                                         .
                                                         -
                                                         LEASE AREA:7,500 SCLFT.
                                                           -
                                                            14.




       Adalr
LEASE AREA:20,670   San-.
                              ,
               AREA:. 20;670 SCLFT.H.


                                  „frie


                            I LEASE AREA: 19,358 SOFT.
                                        ••




                                                                                                        NOTE: BEFORE YOU BEGIN ANY WORK. SEE
                                                                                                        AGREEMENT FOR FIBER OPTIC PROVISIONS.
                                                                                                                     EXHIBIT "A"
                                                                                                     UNION PACIFIC RAILROAD COMP*1v
                                                                                                              GLADENATER. GREGG COUNTY. TX
                                                                                                                M.
                                                                                                                 , . 103.1 - MINEOLA SUB.


                                                                                                                   14P-TP/TX/V-6/S4
                                                                                                                     SCALE: 1' =200'
                                                                                                                 OF.710E OF REAL ESTATE
                                                                                                            OMAHA. NEBRASKA DATE: 10-15-2019
                                                                                                                    USE FILE: 1279-60
           Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 9 of 12 PageID #: 14
                                    *** CITATION By MAIL ***        Civil Action No. 6:21-cv-00357
      1-

                               I H E s T A T E 0F T E x A s                           FILED
                                                                                 GREGGCOUNMTEXAS

To:        UNION,    PACIFIC RAILROAD   COMPANY                                                                AuG   13:5         2021
           CT CORPORATION SYSTEM
           350 N ST PAUL STREET
           DALLAS TX 75201                   ‘
                                                                                                           35g       omock                  70M

                                                                                                               255%
                                                     .
                                                                                                           1     mmmnmmmcmm
                                                                              '


                                                                                                          Ba              uTv


           Defendant in the hegeinafter styled and numbered                                cause:        2021-1379—CCL2

             hereby commanded to appear before the County Court at Law 2 of
           You are
Gregg County, Texas, to be held at the courthouse of said County in the City
of Longview, GreggVCounby,_Texas, by filing a written answer to the Petition
Of Plaintiff at or before 10 Oﬂclock a.m. of the Monday next after the
expiration of 20 days after the date of service hereof, a copy of which
accompanies this Citation, inigause Number: 2021-1379-CCL2, styled
Condemnation
                                                         .
                                                             Attorney for Plaintiff:
 CITY OF GLADEWATER VS UNION PACIFIC                         RONALD D. STUTES
                     RALROAD COMPANY                         llO N COLLEGE STE 500
                                                             TYLER TX 75702
                                                             903—597—8311

                                                             Attorney for Defendant

Filed in said court 10th day of August, 2021.
     Issued and given under             my       hand and seal of said Court at                          office, this the
10th day of August, 2021.

                                                    Trey Hattaway
                                                    District Clerk of
                                                     Gregg County, Texas
                                                     Gregg County Courthouse
                                                     P. O. Box 711
                                                     Longview, Texas 75606
                                                                                                                                  NY 0
                                                                                                                                    I}      )A

                                                                  Slgned: 8/10/2021 3:19:53 PM                                eg;
                                                                                                                            1%.                   I"
                                                                                                                            V?                   n]
                                                                                                                                     "éd    ﬂ;
                                                                                                                                  “‘1’ -\        .43]
                                                    By   Dabbie KLVLWBM Deputy.                                         ”it OFT
                                                                                                    (J
                                ‘VNOTICE TO DEFENDANT
       You have been sued.    You may employ an attorney.   If you or your attorney
do not file    a written answer   with the clerk who issued this citation by 10:00
a.m.   on the Monday next following the expiration of twenty days after       you were
served this citation and petition, a default Judgment may be taken against
you. In addition to filing a written answer with the clerk you may be required
to make initial       disclosures   to the other parties of this        suit.    These
disclosures generally must be made no later than 3O days after you file your
answer   with the clerk. Find out more at TexasLawHelp.org.
     Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 10 of 12 PageID #: 15
                                                               Civil Action No. 6:21-cv-00357
                            Officer’s Return by Mailing
Came to hand on the on this the 10th day of August, 2021, and executed by
mailing certified mail restricted delivery a true copy of the citation
together with a copy of Plaintiff's   petition at the following address:
                                                                                    Name &            Address of Defendant
                                                                                     UNION            PACIFIC RAILROAD COMPANY
                                                                                         CT CORPORATION SYSTEM
                                                                                         350 N ST PAUL STREET
                                                                                         DALLAS TX 75201
 *********1—****~k********~k*************************~k*
 *
 *                           Return
                                    Attach             *

                                              Receipt(s)                             *
                                                                                          Date Signed:
                                                                                          Signed by:
                                                                                                                   g ' l3
                                                                                                                  fﬂfis “ya/[S
                                                                                                                                           ﬂ
 *                                     With                                          *    as  evidenced by the signed return receipt
 *                                                                                   *    attached hereto and incorporated in
 *               Addressee’s Signature                                               *    the return
 *                                                                                   *           Not executed as to defendant
*                                                                                    *    for the following reason:
*                                                                                    *    Circle one
*                                                                                    *    Unclaimed
*                                                                                    *    Refused
*                                                                                    *    Return to Sender
*                                                                                    *
                                                                                          Moved, left no forwarding address
*                                                                                    *    Unable to Forward
 *                                                                                   *    Other
 *                                                                                   *     TO CERTIFY WHICH WITNESS MY HAND
*                                                                                    *     OFFICIALLY.
*                                                                                    *
                                                                                           Trey Hattaway, District Clerk
 *                                                                                   *
                                                                                            By                                                                 Deputy
 *~k********************‘k~k*~k**‘k*****‘k*                                                     Fee    for serving Citation                       $60.00
Ill-llIll-llllllllIII-Illll-llllIIIIIll-llllIIIll.IIIIIIIll-lIIIIIll-Ill-llI-IIT'Tl—IIIIII-ll-l                                                                          I
                                                               C I T A T I O N -                      BY     MAILING
                   File No. 2021—1379—CCL2                                                       Issued this lOth day of August, 2021.
             In the County Court at Law                                       2                               Trey Hattaway
                          Of                                                                                District Clerk of
                  Gregg County, Texas                                                                          Gregg County
                                                                                                                   Slgned: 8/10/2021 3:19:56 PM
     CITY OF GLADEWATER VS UNION PACIFIC
                            RALROAD COMPANY                                                                            I               I
                                                                                                 By          [égbku g K mtmzglg_Deputy i
                                                                                                                Returned a d FileéJ
                                                                                                      This   [é'lﬂ‘day of                                  ,
                                                                                                                  Trey Hatta ay
                                                                                                                                           Clerk
                                                                                                                  Dijtadct
                                                                                                                      r/ié14ﬂ50//                               Deputy
                                                                                                 By<:%%égmbﬂﬂ
                                            USPS 1-2 Filed MAIL
                    Case 6:21-cv-00357-JCB Document        09/10/21 Page 11 of 12 PageID #: 16
                                                          CERTIFIED
      ‘GREG'G COUNTY DISTRICT CLERK                                             Civil Action No. 6:21-cv-00357
        101   EMethvin
       Suite 334
       Longview Texas 75601




                                    ,
                                                  9214 8901 9403 8346 6966 17



                                                   /\




            UNION PACIFIC RAILROAD COMPANY    '

            CT CORPORATION SYSTEM
            350 N SAINT. PAUL ST
            DALLAS TX 75201—4240

1   Here




iHzre




aturn      Reference Number12021-1 379-CCL2

"eated Date:11l08/2021
 Case 6:21-cv-00357-JCB Document 1-2 Filed 09/10/21 Page 12 of 12 PageID #: 17
                                                                                        Civil Action No. 6:21-cv-00357

       .,   UNITED STATES
            POSTAL SERVICE


Mailer: Gregg County

Date Produced: 08/16/2021




The following is the delivery information for Certified MailTM/RRE item number 9214 8901 9403 8346                       _



6966 17. Our records indicate that this item was delivered on 08/13/2021 at 09:06 a.m. in DALLAS, TX
75201. The scanned image of
                                  W Wwvidedwgﬂ,                                 ,



Signature of Recipient       :
                                  X(               '




                                                                             21




Address 0f ReCipient

                                  —
                                   is;



                         2




Thank you for selecting the Postal Service for your mailing needs. lf you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.


This USPS proof of delivery is linked to the customers mail piece information on file
as shown below:
 UNION PACIFIC RAILROAD COMPANY
 CT CORPORATION SYSTEM
 350 N SAINT PAUL   ST
 DALLAS TX 75201—4240




Customer Reference Number:               0286672216476027
Return Reference Number                  2021 -1 379-CCL2
